295 S.W.3d 528 (2009)
ESTATE OF John R. NOVOGRADAC, By Personal Representative Denise SCHMELZLE, Respondent,
v.
Sharo SHIRSHEKAN, et al., Appellants.
No. WD 69358.
Missouri Court of Appeals, Western District.
July 28, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied September 1, 2009.
Application for Transfer Denied November 17, 2009.
Michael A. Chehval, Kenneth C. Brostron, St. Louis, MO, for Appellants.
Thomas P. Cartmell, Derek H. Potts, Kansas City, MO, for Respondents.
Before THOMAS H. NEWTON, C.J., JAMES M. SMART, JR., and VICTOR C. HOWARD, JJ.

ORDER
PER CURIAM:
Mr. Sharo Shirshekan, his company Health Care Management, LLC (HCM), and two long-term care facilities, White *529 Oak Manor and Barry Manor, that he operated and owned (Defendants) appeal the judgment awarding the estate of John Novogradac $500,000 in non-economic damages and over $2 million in punitive damages.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).